DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of subject matter allowable over the prior art:  
The closest prior art found is Tyagi et al. (US 2019/0281573 A1); Ren (US 2014/0278065 A1); and Koreeda et al. (US 2015/0206348 A1).
Tyagi teaches transcribing a wireless communication between a mobile device (101, Fig. 2) and multiple reference point transceivers (Anchor, 107, Fig. 2) fixedly located at a position within a wireless communication area (see paragraph [0026] and Fig. 2), wherein the mobile device may communicate with each of the three anchor tags and triangulation calculations are performed to determine the mobile device coordinates (see paragraph [0033] and Fig. 2).
Ren teaches generating a graphical depiction of objects in an environment around an in-vehicle information system 104, Fig. 1 (smart device) (see Ren, paragraph [0023]) including: GPS identifying a location of the in-vehicle information system using triangulation or other geolocation techniques (see Ren, paragraph [0032] and Fig. 1); establishing a radio target area for an energy receiving sensor (172, Fig. 1) (see Ren, paragraphs [0035] & [0037]); receiving energy into the energy receiving sensor from the radio target area (see Ren, paragraph [0037]); and generating a digital representation (graphic display of objects in a physical environment around a vehicle e.g. 3D projection surface) of the energy received into the energy receiving sensor at an instance in time (see paragraphs [0037] & [0039] - [0040] and Fig. 5).
(position information about a real world to which the AR tag is attached) at an instance of time (see Koreeda, paragraph [0061] - [0062]), the tag comprising digital content (see Koreeda, paragraphs [0060] & [0066] - [0067]); and generating a user interactive interface based upon the digital content (see Koreeda, paragraphs [0079] - [0080] and Fig. 11).
Claim 1 contains allowable subject matter because Tyagi, Ren, and Koreeda do not teach
a method for interacting with a wireless location node, the method comprising the steps of: 
a) generating positional coordinates for a location of a node based upon wireless communication between the node and two or more wireless transceivers;
b) associating digital content stored with the positional coordinates of the node;
c) establishing a radio target area for an energy receiving sensor, said radio target area comprising an area in a field of view of a charged couple device (Smart Device) comprising the location of the node;
d) receiving energy into the energy receiving sensor from the radio target area;
e) generating a digital representation of the energy received into the energy receiving sensor at an instance in time;
f) generating a user interactive interface comprising a digital representation of the energy received into the energy receiving sensor at the instance in time and a dynamic portion representative of the location of the node;
g) receiving a user input into the dynamic portion of the user interactive interface; and
h) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates of the node in the user interactive interface.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

III.	Claims 1, 3-7, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11-12, and 19 of copending Application No. 17/410,526 in view of Pub. No.: US 2014/0278065 A1 to Ren.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 17/410,526 application in view of Ren teach similar limitations on a method for interacting with a wireless node.
For example:
Regarding claim 1 the 17/410,526 application teaches 
a method for interacting with a wireless location node (tag), the method comprising the steps of: 
a) generating positional coordinates for a location of a node based upon wireless communication between the node and two or more wireless transceivers (see the 17/410,526 application, claim 1, step d);
b) associating digital content stored with the positional coordinates of the node (see the 17/410,526 application, claim 1, step i);
c) establishing a radio target area for an energy receiving sensor (see the 17/410,526 application, claim 1, step e), 
d) receiving energy into the energy receiving sensor from the radio target area (see the 17/410,526 application, claim 1, step f);

f) generating a user interactive interface comprising a digital representation of the energy received into the energy receiving sensor at the instance in time and a dynamic portion representative of the location of the node (see the 17/410,526 application, claim 1, step j);
g) receiving a user input into the dynamic portion of the user interactive interface (see the 17/410,526 application, claim 1, step k); and
h) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates of the node in the user interactive interface (see the 17/410,526 application, claim 1, step l).
The claims of the 17/410,526 application do not specifically teach said radio target area comprising an area in a field of view of a charged couple device comprising the location of the node.
Ren teaches a radio target area comprising an area in a field of view (environment around the vehicle) of a charged couple device (in-vehicle system) comprising the location of a node (see paragraph [0037], the in-vehicle information system typically receives the range data corresponding to objects in the environment around the vehicle as a point cloud and this reads on a radio target area comprising an area in a field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 17/410,526 application adapt to include the radio target area comprising an area in a field of view of a charged couple device comprising the location of the node because it would allow for the energy in the immediate environment surrounding the tag to be captured (see Ren, paragraph [0037]).

Claim 3 is rejected for double patenting as well by claim 2 of the 17/410,526 application in view of Ren.
Claim 4 is rejected for double patenting as well by claim 3 of the 17/410,526 application in view of Ren.
Claim 5 is rejected for double patenting as well by claim 4 of the 17/410,526 application in view of Ren.
Claim 6 is rejected for double patenting as well by claim 5 of the 17/410,526 application in view of Ren.
Claim 7 is rejected for double patenting as well by claim 7 of the 17/410,526 application in view of Ren.
Claims 10-11 are rejected for double patenting as well by claims 11-12 respectively of the 17/410,526 application in view of Ren.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

IV.	Claims 1, 3-11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 20, and 22 of U.S. Patent No. 10,872,179 B2 in view of Pub. No.: US 2014/0278065 A1 to Ren.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,872,179 patent in view of Ren teach similar limitations on a method for interacting with a wireless node.
For example:
Regarding claim 1 the 10,872,179 patent teaches a method for interacting with a wireless location node (tag), the method comprising the steps of: a) generating positional coordinates for a location of a node based upon wireless communication between the node and two or more wireless transceivers (reference point transceiver) (see the 10,872,179, claim 1, step b and step g);
b) associating digital content stored with the positional coordinates of the node (see the 10,872,179, claim 1, step f);
c) establishing a radio target area for an energy receiving sensor (see the 10,872,179, claim 1, step c);
d) receiving energy into the energy receiving sensor from the radio target area (see the 10,872,179, claim 1, step d);
e) generating a digital representation of the energy received into the energy receiving sensor at an instance in time (see the 10,872,179, claim 1, step e);
f) generating a user interactive interface comprising a digital representation of the energy received into the energy receiving sensor at the instance in time and a dynamic portion representative of the location of the node (see the 10,872,179, claim 1, step h and step i);
g) receiving a user input into the dynamic portion of the user interactive interface (see the 10,872,179, claim 1, step j); and

The claims of the 10,872,179 patent do not specifically teach said radio target area comprising an area in a field of view of a charged couple device comprising the location of the node.
Ren teaches a radio target area comprising an area in a field of view (environment around the vehicle) of a charged couple device (in-vehicle system) comprising the location of a node (see paragraph [0037], the in-vehicle information system typically receives the range data corresponding to objects in the environment around the vehicle as a point cloud and this reads on a radio target area comprising an area in a field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,872,179 patent adapt to include the radio target area comprising an area in a field of view of a charged couple device comprising the location of the node because it would allow for the energy in the immediate environment surrounding the tag to be captured (see Ren, paragraph [0037]).
Claim 1 is also rejected for double patenting by claim 20 of the 10,872,179 patent in view of Ren.
Claim 3 is rejected for double patenting as well by claim 2 of the 10,872,179 patent in view of Ren.
Claim 4 is rejected for double patenting as well by claim 3 of the 10,872,179 patent in view of Ren.
Claim 5 is rejected for double patenting as well by claim 4 of the 10,872,179 patent in view of Ren.

Claim 7 is rejected for double patenting as well by claim 7 of the 10,872,179 patent in view of Ren.
Claim 8 is rejected for double patenting as well by claim 9 and claim 10 of the 10,872,179 patent in view of Ren.
Claim 9 is rejected for double patenting as well by claim 8 of the 10,872,179 patent in view of Ren.
Claim 10 is rejected for double patenting as well by claim 11 of the 10,872,179 patent in view of Ren.
Claim 11 is rejected for double patenting as well by claim 12 of the 10,872,179 patent in view of Ren.
Claim 20 is rejected for double patenting as well by claim 22 of the 10,872,179 patent in view of Ren.

V.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,080,439 B2 in view of Pub. No.: US 2014/0278065 A1 to Ren.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,080,439 patent in view of Ren teach similar limitations on a method for interacting with a wireless node.
For example:
Regarding claim 1 the 11,080,439 patent teaches a method for interacting with a wireless location node (tag), the method comprising the steps of: a) generating positional coordinates for a reference point transceiver) (see the 11,080,439 patent, claim 1, step a);
b) associating digital content stored with the positional coordinates of the node (see the 11,080,439 patent, claim 1, step e and step f);
c) establishing a radio target area for an energy receiving sensor (see the 11,080,439 patent, claim 1, step b);
d) receiving energy into the energy receiving sensor from the radio target area (see the 11,080,439 patent, claim 1, step c);
e) generating a digital representation of the energy received into the energy receiving sensor at an instance in time (see the 11,080,439 patent, claim 1, step d);
f) generating a user interactive interface comprising a digital representation of the energy received into the energy receiving sensor at the instance in time and a dynamic portion representative of the location of the node (see the 11,080,439 patent, claim 1, step h);
g) receiving a user input into the dynamic portion of the user interactive interface (see the 11,080,439 patent, claim 1, step i); and
h) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates of the node in the user interactive interface (see the 11,080,439 patent, claim 1, step j).
The claims of the 11,080,439 patent do not specifically teach said radio target area comprising an area in a field of view of a charged couple device comprising the location of the node.
Ren teaches a radio target area comprising an area in a field of view (environment around the vehicle) of a charged couple device (in-vehicle system) comprising the location of a node (see paragraph [0037], the in-vehicle information system typically receives the range data corresponding to objects in the environment around the vehicle as a point cloud and this reads on a radio target area comprising an area in a field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,080,439 patent adapt to include the radio target area comprising an area in a field of view of a charged couple device comprising the location of the node because it would allow for the energy in the immediate environment surrounding the tag to be captured (see Ren, paragraph [0037]).
Claims 2-20 are rejected for double patenting as well by claims 2-20 of the 11,080,439 patent in view of Ren.

VI.	Claims 1, 3-11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 20, and 21 of U.S. Patent No. 11,100,260 B2 in view of Pub. No.: US 2014/0278065 A1 to Ren.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,100,260 patent in view of Ren teach similar limitations on a method for interacting with a wireless node.
For example:
Regarding claim 1 the 11,100,260 patent teaches a method for interacting with a wireless location node (tag), the method comprising the steps of:
 a) generating positional coordinates for a location of a node based upon wireless communication between the node and two or more wireless transceivers (reference point transceiver) (see the 11,100,260, claim 1, step d);

c) establishing a radio target area for an energy receiving sensor (see the 11,100,260, claim 1, step e);
d) receiving energy into the energy receiving sensor from the radio target area (see the 11,100,260, claim 1, step f);
e) generating a digital representation of the energy received into the energy receiving sensor at an instance in time (see the 11,100,260, claim 1, step g);
f) generating a user interactive interface comprising a digital representation of the energy received into the energy receiving sensor at the instance in time and a dynamic portion representative of the location of the node (see the 11,100,260, claim 1, step k);
g) receiving a user input into the dynamic portion of the user interactive interface (see the 11,100,260, claim 1, step l); and
h) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates of the node in the user interactive interface (see the 11,100,260, claim 1, step m).
The claims of the 11,100,260 patent do not specifically teach said radio target area comprising an area in a field of view of a charged couple device comprising the location of the node.
Ren teaches a radio target area comprising an area in a field of view (environment around the vehicle) of a charged couple device (in-vehicle system) comprising the location of a node (see paragraph [0037], the in-vehicle information system typically receives the range data corresponding to objects in the environment around the vehicle as a point cloud and this reads on a radio target area comprising an area in a field of view).

Claim 1 is also rejected for double patenting by claim 20 of the 11,100,260 patent in view of Ren.
Claim 3 is rejected for double patenting as well by claim 2 of the 11,100,260 patent in view of Ren.
Claim 4 is rejected for double patenting as well by claim 3 of the 11,100,260 patent in view of Ren.
Claim 5 is rejected for double patenting as well by claim 4 of the 11,100,260 patent in view of Ren.
Claim 6 is rejected for double patenting as well by claim 5 and claim 6 of the 11,100,260 patent in view of Ren.
Claim 7 is rejected for double patenting as well by claim 7 of the 11,100,260 patent in view of Ren.
Claim 8 is rejected for double patenting as well by claim 8 and claim 9 of the 11,100,260 patent in view of Ren.
Claim 9 is rejected for double patenting as well by claim 10 of the 11,100,260 patent in view of Ren.
Claim 10 is rejected for double patenting as well by claim 11 of the 11,100,260 patent in view of Ren.

Claim 20 is rejected for double patenting as well by claim 21 of the 11,100,260 patent in view of Ren.

VII.	Claims 1, 3-11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10-14, and 16-19 of U.S. Patent No. 11,194,938 B2 in view of Pub. No.: US 2014/0278065 A1 to Ren.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,194,938 patent in view of Ren teach similar limitations on a method for interacting with a wireless node.
For example:
Regarding claim 1 the 11,194,938 patent teaches a method for interacting with a wireless location node (tag), the method comprising the steps of:
 a) generating positional coordinates for a location of a node based upon wireless communication between the node and two or more wireless transceivers (reference point transceiver) (see the 11,194,938, claim 1, step a);
b) associating digital content stored with the positional coordinates of the node (see the 11,194,938, claim 1, step h);
c) establishing a radio target area for an energy receiving sensor (see the 11,194,938, claim 3);
d) receiving energy into the energy receiving sensor from the radio target area (see the 11,194,938, claim 3);

f) generating a user interactive interface comprising a digital representation of the energy received into the energy receiving sensor at the instance in time and a dynamic portion representative of the location of the node (see the 11,194,938, claim 3);
g) receiving a user input into the dynamic portion of the user interactive interface (see the 11,194,938, claim 1, step k); and
h) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates of the node in the user interactive interface (see the 11,194,938, claim 1, step l).
The claims of the 11,194,938 patent do not specifically teach said radio target area comprising an area in a field of view of a charged couple device comprising the location of the node.
Ren teaches a radio target area comprising an area in a field of view (environment around the vehicle) of a charged couple device (in-vehicle system) comprising the location of a node (see paragraph [0037], the in-vehicle information system typically receives the range data corresponding to objects in the environment around the vehicle as a point cloud and this reads on a radio target area comprising an area in a field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,194,938 patent adapt to include the radio target area comprising an area in a field of view of a charged couple device comprising the location of the node because it would allow for the energy in the immediate environment surrounding the tag to be captured (see Ren, paragraph [0037]).
Claim 3 is rejected for double patenting as well by claim 4 of the 11,194,938 patent in view of Ren.

Claim 5 is rejected for double patenting as well by claim 11 of the 11,194,938 patent in view of Ren.
Claim 6 is rejected for double patenting as well by claim 12 and claim 13 of the 11,194,938 patent in view of Ren.
Claim 7 is rejected for double patenting as well by claim 14 of the 11,194,938 patent in view of Ren.
Claim 8 is rejected for double patenting as well by claim 15 and claim 16 of the 11,194,938 patent in view of Ren.
Claim 9 is rejected for double patenting as well by claim 17 of the 11,194,938 patent in view of Ren.
Claim 10 is rejected for double patenting as well by claim 18 of the 11,194,938 patent in view of Ren.
Claim 11 is rejected for double patenting as well by claim 19 of the 11,194,938 patent in view of Ren.

Conclusion
VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
January 11, 2022